              Case 3:19-md-02913-WHO Document 1058-2 Filed 10/15/20 Page 1 of 2



 1

 2                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4
      IN RE: JUUL LABS, INC., MARKETING SALES                     3:19-md-02913 (WHO)
 5    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 6                                                                Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 7    Exhibit A
 8

 9                                 AFFIDAVIT OF CHRISTINA SHARKEY

10             1.   I, Christina Sharkey, am over eighteen years of age and am competent to testify to the facts

11   stated herein. The facts set forth in this affidavit are from my personal knowledge.

12             2.   As of September 14, 2020, more than 90 days had elapsed since a complaint had been

13   docketed on the MDL 2913 Docket for each of the plaintiffs identified in Exhibit A to JLI’s Motion to

14   Dismiss (hereinafter, Exhibit A). Nonetheless, none of the plaintiffs identified in Exhibit A had submitted

15   a Plaintiff Fact Sheet pursuant to Case Management Order No. 8.

16             3.   Accordingly, JLI served counsel of record for the plaintiffs identified in Exhibit A with a

17   Notice of Overdue Discovery via the “MDL Centrality” platform operated by BrownGreer on September

18   14, 2020.

19             4.   JLI’s Notice of Overdue Discovery identified each plaintiff’s overdue discovery and

20   notified plaintiffs’ counsels of record that their cases may be subject to dismissal for failure to comply

21   with the Court’s discovery orders.

22             5.   JLI did not receive a response to its Notice of Overdue Discovery from any of the plaintiffs

23   identified in Exhibit A, and none of the plaintiffs identified in Exhibit A to JLI’s Motion to Dismiss served

24   a Plaintiff Fact Sheet following the Notice of Overdue Discovery.

25             6.   As of this filling, none of the plaintiffs identified in Exhibit A have served a Plaintiff Fact

26   Sheet.

27

28
          Case 3:19-md-02913-WHO Document 1058-2 Filed 10/15/20 Page 2 of 2



 1          I declare under penalty of perjury that the foregoing is true and correct.
 2   Executed on October 15, 2020 at Chicago, IL.
 3

 4                                                        /s/ Christina Sharkey
                                                           Christina Sharkey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
